 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL HERNANDEZ GONZALEZ,                        No. 1:19-cv-1447-JLT (PC)
12                       Plaintiff,                      ORDER DENYING PLAINTIFF’S
                                                         MOTIONS TO COMPEL, MOTION FOR
13            v.                                         APPOINTMENT OF COUNSEL, AND
                                                         MOTIONS TO CONSOLIDATE
14    GUARD H. PEREZ, et al.,
                                                         (Docs. 111, 114, 115, 120, 122, 123)
15                       Defendants.
16

17          Plaintiff has filed a series of motions related to an alleged beating that occurred on March

18   12, 2021. According to Plaintiff’s declarations, Plaintiff was beaten by eight black inmates,

19   resulting in injuries to his shoulder, ear drum, and eye, which required surgeries and

20   hospitalizations. Plaintiff believes he was beaten because he was the only inmate in his “44

21   inmate gang tank” to receive a COVID-19 vaccination. Additionally, he was considered a “rat”

22   after guards discovered that black inmates were selling contraband.

23          Plaintiff argues that this March 2021 beating should be “consolidated” with the March

24   2019 beating that is the subject of this lawsuit. Plaintiff argues that the same classification

25   officers are responsible for both attacks. Plaintiff makes general references to the previously

26   dismissed, unrelated case, Gonzalez v. The Fresno Sheriff’s Dept., Case No. 1:15-cv-01200-

27   BAM. However, he does not indicate that any other action has been filed based on an alleged

28   beating that occurred on March 12, 2021. Thus, Federal Rule of Civil Procedure 42, which allows
                                                         1
 1   for the consolidation of “actions” that “involve common questions of law or fact,” does not

 2   authorize the addition of a facially unexhausted claim––based on a recent, separate incident––to

 3   this pending action. Plaintiff also appears to request a court order compelling Defendants and

 4   classification officers to respond to Plaintiff’s grievance concerning the March 2021 beating.

 5   However, the issues raised in Plaintiff’s grievance are not properly before the court in this action.

 6          Accordingly, the Court DENIES Plaintiff’s motions to compel and motions to

 7   consolidate. (Docs. 111, 114, 115, 120, 122, 123.)

 8
     IT IS SO ORDERED.
 9

10      Dated:     May 25, 2021                              _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
